                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:15-CR-00244-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
MICHAEL KIPP,                          )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Compassionate

Release. See Doc. No. 276. Defendant asks the Court to exercise its broad discretion and order

his release because of the COVID-19 pandemic. In support, he explains that he suffers a high risk

of severe illness or death from COVID-19 due to his age, pre-existing medical conditions, and the

fact that prison forces him to “live in close proximity to other inmates.” See Doc. No. 277 at 23.

He also maintains that “he may not receive the immediate medical attention needed to survive as

the [Bureau of Prisons] has consistently delayed in providing [him], as well as other inmates, with

medical attention when needed or requested.” Id. at 26. Finally, Defendant asserts the prison

“does not have a full-time medical team” to treat the infected. Id. at 27.

       In response, the Government represents that “the Bureau of Prisons has informed [them]

that Defendant has been approved by [his prison], in accordance with the guidelines outlined by

the Attorney General, for home confinement, and that, as of 3:30 p.m. on Friday, May 1, 2010,

Defendant’s request for home confinement is currently pending at the Regional Re-Entry

Manager’s Officer for a Placement Date.” Doc. No. 278 at 1. The Government thus asks the Court

to deny Defendant’s motion, or, in the alternative, to hold it in abeyance at this time. Id. at 2.

       The Court recognizes that home confinement is not necessarily equivalent to “a term of




      Case 3:15-cr-00244-MOC-DSC Document 279 Filed 05/11/20 Page 1 of 2
probation or supervised release,” which the Court has discretion to grant under 18 U.S.C. §

3582(c)(1)(A). Even so, if the Bureau transfers Defendant to home confinement, then this would

fundamentally alter the nature of Defendant’s motion, as he principally requests compassionate

release based on the effects that COVID-19 has had on prison conditions. Given the Attorney

General’s directive that the Bureau “prioritize the use of [its] various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the ongoing COVID-19

pandemic,” the Court is confident that the Bureau will speedily resolve his request. United States

v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (quoting Memorandum from

Attorney Gen. to Dir., Bureau of Prisons 1 (Mar. 26, 2020)). Therefore, the Court shall hold

Defendant’s motion in abeyance to allow him to be transferred to home confinement.



                                              ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate Release,

Doc. No. 276, shall be held in ABEYANCE until May 15, 2020. On that date, the litigants

SHALL submit a status report to the Court, explaining whether Defendant has been transferred to

home confinement and whether Defendant wishes to proceed with his motion.

       SO ORDERED.

                                            Signed: May 8, 2020




                                                  2

      Case 3:15-cr-00244-MOC-DSC Document 279 Filed 05/11/20 Page 2 of 2
